

CONFIDENTIAL TREATMENT REQUESTED.

LICENSE AGREEMENT
 
This License Agreement (this “Agreement”), dated January 15, 2007 (the
“Effective Date”), is made by and between DOV Pharmaceutical, Inc., a Delaware
corporation (“DOV”), and XTL Development, Inc., a Delaware corporation (“XTL”).
DOV and XTL are sometimes hereinafter referred to each as a “Party” and
collectively as the “Parties.”
 
WHEREAS, the Parties desire to enter into an agreement pursuant to which DOV
will grant a sole and exclusive license to XTL under the DOV Patent Rights and
DOV Know-How for XTL to develop and commercialize the Licensed Compound and
Licensed Product as defined below, and
 
WHEREAS, DOV and Wyeth Holdings Corporation (“Wyeth”) entered into that certain
Amended and Restated License Agreement dated December 7, 2006 (the “Wyeth
Agreement”), relating, among other things, to Bicifadine (as defined below).
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
Section 1.  Definitions.
 
For the purpose of this Agreement, the following words and phrases shall have
the meanings set forth below:
 
1.1  “Affiliate” means with respect to a party, any other business entity that
directly controls, is controlled by, or is under common control with, such
party. A business entity or party shall be regarded as in control of another
business entity if it owns, or controls, more than fifty percent (50%) of the
voting stock or other voting ownership interest of the other business entity, or
if it directly or indirectly possesses the power to direct or cause the
direction of the management and policies of the other business entity by any
means whatsoever.
 
1.2  “Annual” means from January 1 to December 31 of any given calendar year.
 
1.3  “Approval” means, with respect to any Licensed Product in any regulatory
jurisdiction, approval from the applicable Regulatory Authority sufficient for
the manufacture, offer for sale, sale, distribution, importation or use of the
Licensed Product in such jurisdiction in accordance with applicable Laws.
 
1.4  “Bicifadine” means the compound CL 220,075 as listed in Schedule 1 to the
Wyeth Agreement.
 
1.5  “Clinical Data” means the information with respect to the Licensed Product
or the Licensed Compound made, collected or otherwise generated under or in
connection with pre-clinical, clinical, or the post-Approval studies for the
Licensed Compound or Licensed Product, including any data, reports and results
with respect to any of the foregoing.
 
1.6  “Commercially Reasonable Efforts” means, with respect to Licensed Products,
the carrying out of development and commercialization activities in a manner
comparable to that which a company within the pharmaceutical industry that is
similarly situated to XTL and its Affiliates, taken collectively, would
reasonably devote to a product of similar market potential based on conditions
then prevailing and taking into account, without limitation, issues of safety
and efficacy, product profile, the proprietary position, the then current
competitive environment for such product and the timing of such product’s entry
into the market, the regulatory environment and status of such product, and
other relevant scientific, technical and commercial factors.
 

--------------------------------------------------------------------------------


 
1.7  “Confidential Information” means all data or information received by a
Party or its Affiliates (“Receiving Party”) that is of value to the Party or its
Affiliates disclosing or providing such data or information (“Disclosing Party”)
including, but not limited to, Technology; marketing plans or strategies;
formulas; methods; techniques; drawings; processes; financial data; financial
plans; product plans; lists of actual or potential customers, vendors and/or
employees; potential packaging; advertising materials; trademarks, service marks
and trade dress; price lists; pricing policies; and competitive strategies.
Confidential Information also includes any compilation or organization of
information which, divided into individually segregated segments, may not be
deemed confidential but in its organized completed format is unique, proprietary
and confidential to the Disclosing Party. Additionally, Confidential Information
includes any information described in this provision which the Disclosing Party
obtains from another party and which the Disclosing Party treats as proprietary
or designates as confidential information, whether or not owned or developed by
the Disclosing Party. Confidential Information shall be treated as such
regardless of whether it is marked “confidential” or “proprietary” or
communicated by the Disclosing Party or its Affiliates in oral, written,
graphic, or electronic form.
 
1.8  “Confidentiality Agreement” means that certain Confidentiality and
Nondisclosure Agreement, dated October 17, 2006, by and between the Parties.
 
1.9  “Controlled” or “Controls”, means, when used in reference to intellectual
property (including, but not limited to, patents, trademarks, know-how or
Technology), the legal authority or right of a person or entity to license or
sublicense such intellectual property to another person or entity, or to provide
or disclose such intellectual property to such other person or entity, in each
case, without breaching any contractual or fiduciary obligations.
 
1.10  “DOV Bicifadine Patent Rights” means the DOV Patent Rights that relate
only to the Licensed Compound and not to any other compounds.
 
1.11  “DOV Commingled Patent Rights” means all DOV Patent Rights other than the
DOV Bicifadine Patent Rights.
 
1.12  “DOV Know-How” means all Technology owned, licensed or otherwise
Controlled by DOV or any of its Affiliates as of the Effective Date, that is
related to the Licensed Compound or Licensed Product, or that is essential,
necessary or useful for the manufacture, use, sale, offer for sale, importation,
research, development, commercialization or other exploitation of the Licensed
Compound or Licensed Product.
 
1.13  “DOV Patent Rights” means the patents and patent applications listed in
Exhibit B attached hereto, as amended from time to time during the term of this
Agreement by mutual agreement of the Parties, and (a) any foreign counterparts
thereof, (b) all divisionals, continuations, continuations-in-part thereof or
any other patent application claiming priority directly or indirectly to (i) any
of the patents or patent applications identified in Exhibit B or (ii) any patent
or patent application from which the patents or patent applications identified
in Exhibit B claim direct or indirect priority, and (c) all patents issuing on
any of the foregoing, and any foreign counterparts thereof, together with all
registrations, reissues, re-examinations, renewals, supplemental protection
certificates, or extensions of any of the foregoing, and any foreign
counterparts thereof. The parties shall update Exhibit B from time to time
during the term of this Agreement as may be required.
 
2

--------------------------------------------------------------------------------



1.14  “EMEA” means the European Agency for the Evaluation of Medicinal Products,
or any successor agency thereto.
 
1.15  “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto, and which, as of the Effective Date,
consists of Austria, Belgium, Bulgaria, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, The Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain, Sweden and the United Kingdom, and that certain portion of
Cyprus included in such organization.
 
1.16  “Europe” means the countries comprising the EU as it may be constituted
from time to time, together with those additional countries included in the
European Economic Area as it may be constituted from time to time.
 
1.17  “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
 
1.18  “Field” means the treatment of any diseases, disorders and conditions in
humans, other than the treatment or amelioration of vasomotor symptoms caused by
or occurring in relation to or connection with menopause or other female
hormonal fluctuations in a patient undergoing treatment.
 
1.19  “First Commercial Sale” means, with respect to any Licensed Product on a
country-by-country basis, the first sale for use by the general public of such
Licensed Product in such country after Approval of such Licensed Product has
been granted, or marketing and sale of such Licensed Product is otherwise
permitted, by the applicable Regulatory Authority of such country.
 
1.20  “FTE” means full-time equivalent.
 
1.21  “Governmental Authority” means any supranational, national, federal, state
or local judicial, legislative, executive or regulatory authority or any
arbitrator or arbitration tribunal.
 
1.22  “IND” means an investigational new drug application filed with the FDA for
authorization to commence clinical studies or post-Approval studies and its
equivalent in other countries or regulatory jurisdictions.
 
1.23  “JNDA” means a New Drug Application filed with the Koseisho required for
marketing approval for the applicable Licensed Product in Japan.
 
1.24  “Koseisho” means the Japanese Ministry of Health and Welfare, or any
successor agency thereto.
 
1.25  “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.
 
1.26  “Licensed Compound” means (a) Bicifadine and (b) any prodrugs, optical
isomers, hydrates, solvates, salt forms and polymorphs of Bicifadine.
 
1.27  “Licensed Product” means any pharmaceutical product in all forms,
presentations, formulations and dosage forms containing a Licensed Compound,
either alone or in combination with one or more other active ingredients
(“Combination Product”).
 
3

--------------------------------------------------------------------------------



1.28  “NDA” means a New Drug Application filed with the FDA seeking approval to
market a Licensed Product in the United States.
 
1.29  “NDA Filing” means an NDA for a Licensed Product that has been accepted
for filing by the FDA.
 
1.30  “Net Sales” means the gross amount invoiced for Licensed Product sold,
distributed or otherwise disposed of by XTL, its Affiliates and/or Sublicensees
(collectively, the “Selling Party”), in an arm’s length transaction to an end
user (“Gross Sales”), less:
 
(i)  trade, quantity or cash discounts (other than early payment discounts);
 
(ii)  credits or allowances, if any, given or made on account of price
adjustments, returns, bad debts, rebates, and any all Federal, state or local
government rebates whether in existence now or enacted at any time during the
term of this Agreement (e.g., HCFA or Medicaid rebates), rejections, recalls or
destruction requested or made by an appropriate government agency; and
 
(iii)  any tax, excise or governmental charge upon or measured by the sale,
transportation, delivery or use of the Licensed Product;
 
provided that Net Sales shall in no event be less than eighty percent (80%) of
Gross Sales.
 
In the case of discounts on “bundles” of products which include the Licensed
Product, XTL and its Affiliates may, subject to notice to DOV, calculate Net
Sales as set forth above discounting the bona fide list price of the Licensed
Product by the average percentage discount of all products of the Selling Party
in a particular “bundle”, calculated as follows:
 
Average percentage
discount on a  = (1-A/B) x 100
particular “bundle”
 
where A equals the total discounted price of a bundle, and B equals the sum of
the undiscounted bona fide list prices of each unit of every product in such
bundle. XTL shall, and shall cause its Affiliates and Sublicensees (directly or
through XTL) to, provide DOV documentation, reasonably acceptable to DOV,
establishing such average discount with respect to each bundle. Where the
Licensed Product is also sold other than in a bundle, the average discount as
calculated above shall be applied to the undiscounted list price of the Licensed
Product in the bundle. If the Licensed Product is not sold separately and no
bona fide list price exists for the Licensed Product, the Parties shall
negotiate in good faith an imputed list price for the Licensed Product, and the
average discount as calculated above with respect thereto shall be applied to
such imputed list price.
 
For the sake of clarity, sales of Licensed Product among XTL, its Affiliates or
permitted Sublicensees, where such Licensed Product is being transferred to such
Affiliate or permitted Sublicensee for purposes of resale or further
distribution, shall not be included in the calculation of Net Sales, it being
understood that Net Sales shall be calculated based on the gross amount invoiced
in connection with such resale or further distribution. Notwithstanding, the
foregoing, if Licensed Product is sold or otherwise transferred among XTL, its
Affiliates or permitted Sublicensees and XTL, such Affiliate or such permitted
Sublicensee is the end user of such Licensed Product, then the Net Sales for
such units of Licensed Product shall be calculated based on the gross amount
invoiced in connection with such sale or transfer.
 
4

--------------------------------------------------------------------------------



*****Confidential material redacted and filed separately with the Commission.

1.31  “Phase IIB Trial” means a double-blind, placebo-controlled, dose finding
study in a specific chronic pain indication designed so as to achieve the first
Milestone Event set forth in Section 6.3.
 
1.32  “Publicly Traded Stock” means:
 
A. ordinary shares of XTL Biopharmaceuticals Ltd. (“XTL Ltd.”), a public company
limited by shares organized under the laws of the State of Israel which have
been duly authorized for issuance by all appropriate corporate action, and which
are:
 
(i) freely tradable without restriction on the London Stock Exchange as of the
date of issuance; or
 
(ii) issued off of a shelf registration statement filed by XTL Ltd. under the
Securities Act of 1933, as amended (the “Securities Act”), such that following
such issuance they are freely tradable without restriction on the Nasdaq Global
Market; and which carry a value equal to:
 
a. in the case of (i) above, the lesser of (x) the closing sales price of an
ordinary share as reported by the London Stock Exchange (or another
authoritative source) as of the close of business on the day prior to the date
of issuance, and (y) the average of the closing sales price of an ordinary share
as reported by the London Stock Exchange (or another authoritative source) for
the ***** trading days beginning on the trading day ***** prior to the day the
milestone giving rise to the payment is publicly announced and ending with the
close of business on the ***** day following public announcement of such
milestone; or
 
b. in the case of (ii) above, the lesser of (A) the quotient of (w) the average
of the closing sales price of an American Depositary Shares of XTL Ltd. as
reported by the Nasdaq Global Market (or another authoritative source), as of
the close of business on the day prior to the date of issuance, and (x) the
number of ordinary shares of XTL Ltd. represented by each American Depositary
Share of XTL Ltd., and (B) the quotient of (y) the average of the closing sales
price of an American Depositary Shares of XTL Ltd. as reported by the Nasdaq
Global Market (or another authoritative source) for the ***** trading days
beginning on the trading day ***** prior to the day the milestone giving rise to
the payment is publicly announced and ending with the close of business on the
***** day following public announcement of such milestone, and (z) the number of
ordinary shares of XTL Ltd. represented by each American Depositary Share of XTL
Ltd.; or
 
B. shares of capital stock of XTL or XTL Biopharmaceuticals, Inc., a Delaware
corporation and the parent corporation for XTL (“Parent”), in each case that
have been registered under the Securities Act and are freely tradable without
restriction on a stock exchange in the United States; and which carry a value
equal to the lesser of (i) the closing sales price of such shares as reported by
the stock exchange on which such shares are listed (or another authoritative
source), on the day prior to the date of issuance, and (ii) the average of the
closing sales price of such shares as reported by the stock exchange on which
such shares are listed (or another authoritative source), for the ***** trading
days beginning on the trading day ***** prior to the day the milestone giving
rise to the payment is publicly announced and ending with the close of business
on the ***** day following public announcement of the milestone giving rise to
the payment.
 
5

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
1.33  “Regulatory Authority” means any national or supranational governmental
authority, including, without limitation, the FDA, EMEA or Koseisho, that has
responsibility in countries in the Territory over the development and/or
commercialization of the Licensed Compound and Licensed Product.
 
1.34  “Regulatory Documentation” means all applications, registrations,
licenses, authorizations and approvals (including all Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority) and all supporting documents and all preclinical and
clinical studies and tests, relating to the Licensed Compound or the Licensed
Product and all data contained in any of the foregoing, including all NDAs,
regulatory drug lists, advertising and promotion documents, manufacturing data,
Clinical Data, adverse event files and complaint files.
 
1.35  “Technology” means know-how, trade secrets, chemical and biological
materials, formulations, information, documents, studies, results, data and
regulatory approvals, filings and correspondence (including drug master files),
including biological, chemical, pharmacological, toxicological, pre-clinical,
clinical and assay data, manufacturing processes and data, specifications,
sourcing information, assays, and quality control and testing procedures,
whether or not patented or patentable, in each case, to the extent related to
the Licensed Compound or Licensed Product.
 
1.36  “Territory” means all countries of the world.
 
1.37  “Third Party” means any person or entity other than XTL or DOV or any of
their Affiliates.
 
1.38  “Trademark” means any word, name, symbol, color, designation or device or
any combination thereof, including any trademark, trade dress, brand mark,
service mark, trade name, brand name, logo or business symbol, whether or not
registered.
 
Section 2.  License and Assignment Grants by DOV.
 
2.1  Exclusive License. DOV, for itself and on behalf of its Affiliates, hereby
grants to XTL and its Affiliates a non-transferable (except in accordance with
Section 12.2), sole and exclusive (even as to DOV and its Affiliates), worldwide
license, with the right to sublicense in accordance with Section 2.1(a), under
the DOV Patent Rights and DOV Know-How, to make, have made, use, sell, offer to
sell, import, research, develop, commercialize and otherwise exploit the
Licensed Compound and Licensed Product in the Field in the Territory. The
foregoing license grant includes the right to make reference to all regulatory
approvals, filings and correspondence (including drug master files) contained
within the DOV Know-How. Each Affiliate of XTL performing any obligations or
exercising any rights hereunder shall be bound by the terms and conditions of
this Agreement as and to the same extent as XTL, and XTL shall remain fully
responsible for the performance of its Affiliates hereunder.
 
(a)  Right to Sublicense. The licenses granted in Section 2.1 include the right
to grant sublicenses (through multiple tiers) to Third Parties (each such Third
Party sublicensee, a “Sublicensee”), provided that: (1) each such sublicense
shall be subordinate to this Agreement, (2) no such sublicense shall impair XTL
(directly or with and through its Sublicensees) to perform its obligations
hereunder, (3) no such sublicense shall limit or impair DOV’s rights hereunder
and (4) XTL shall remain responsible for its, its Affiliates and its
Sublicensees conformity to the terms and conditions set forth herein, including
without limitation, the obligation to use Commercially Reasonable Efforts to
develop and commercialize the Licensed Compound and Licensed Product throughout
the Territory, the obligation to make payments as and when due hereunder, and
the obligation to keep records and make reports hereunder. XTL shall provide DOV
with a true, accurate and complete copy of each sublicense agreement with its
Sublicensees promptly after execution.
 
6

--------------------------------------------------------------------------------


 
(i)  Each sublicense granted to a Sublicensee by XTL to any rights licensed to
it hereunder shall terminate immediately upon the termination of the license
from DOV to XTL with respect to such rights as of the effective date of such
termination by DOV pursuant to Section 11.2(b), provided however, that if a
Sublicensee is not in material default of its obligations to XTL under its
sublicense agreement, and within sixty (60) days of such termination the
Sublicensee agrees in writing to be bound directly to DOV under a license
agreement substantially similar to this Agreement with respect to the rights
sublicensed hereunder, substituting such Sublicensee for XTL, then such
sublicense shall not so terminate.
 
(b)  Restrictions on DOV. DOV and its Affiliates shall not grant or provide to
any Third Party any Technology, patent or other intellectual property rights or
Confidential Information inconsistent with the terms of this Agreement. For as
long as the license grant set forth in Section 2.1 is in effect, DOV Know-How
shall be treated as Confidential Information of both XTL and DOV, and DOV and
its Affiliates shall neither use DOV Know-How, nor shall DOV or its Affiliates
disclose DOV Know-How, except as permitted by Section 8.1(b) or 8.2.
 
2.2  Assignment of INDs. DOV, for itself and its Affiliates, hereby assigns and
transfers to XTL all of DOV’s right, title, and interest in and to any and all
INDs relating to the Licensed Compound in the Field in the Territory.
 
2.3  Use of Trademarks. As between the Parties, XTL shall have the sole right to
determine and own the Trademarks to be used with respect to the
commercialization of the Licensed Product in the Field in the Territory. XTL and
its Affiliates shall make reasonable efforts to avoid using in their Development
and Commercialization activities any Trademark that is confusingly similar to,
misleading or deceptive with respect to any trademark owned by DOV.
 
2.4  License Limitations. All licenses and other rights are or shall be granted
only as expressly provided in this Agreement, and no other licenses or other
rights are or shall be created or granted hereunder by implication, estoppel or
otherwise.
 
Section 3.  Regulatory Matters in the Territory.
 
3.1  Regulatory Responsibilities. As between the Parties, XTL shall have sole
responsibility for preparing and maintaining all Regulatory Documentation with
respect to (i) Approvals for the Licensed Product in the Field in the Territory
and (ii) Development and Commercialization activities, as set forth in Section
5, for the Licensed Product in the Field in the Territory. To the extent
possible, DOV shall provide, at XTL’s expense, reasonable assistance to XTL with
respect to this Section 3.1. 
 
3.2  [Reserved]
 
3.3  Ownership. All Approvals and related Regulatory Documentation for the
Licensed Product in the Field in the Territory shall be the sole and exclusive
property of XTL and held in the name of XTL (or in each such case XTL’s
Affiliate or Sublicensee). DOV shall not be entitled to receive copies of XTL’s
Clinical Data, provided, however, that upon written request by DOV, XTL shall,
at its sole discretion, provide such copies to DOV subject to the
confidentiality provisions of Section 8.
 
7

--------------------------------------------------------------------------------



*****Confidential material redacted and filed separately with the Commission.

3.4  Communications with Regulatory Authorities. As between the Parties, XTL
shall be responsible for all communications with any Regulatory Authority
relating to the Licensed Product or Licensed Compound in the Territory during
the term of this Agreement. Subject to Section 3.3, as relating to the Licensed
Product or Licensed Compound, XTL (or its Affiliates or Sublicensees) shall
promptly provide DOV with copies of all (i) material written communications to
or from any Regulatory Authority, and (ii) written meeting minutes or summaries
of material meetings, conferences and discussions with Regulatory Authorities.
Except as necessary to comply with the Laws, DOV shall not initiate any
communications with any Regulatory Authority concerning the Licensed Compound or
the Licensed Product without first obtaining XTL’s approval.
 
(a)  XTL shall promptly inform DOV of any action, correspondence or reports to
or from Governmental Authorities (other than Regulatory Authorities) that would
reasonably be expected to materially affect the current or anticipated
development or commercialization of the Licensed Product or Licensed Compound,
and shall furnish DOV with copies of any relevant documents relating thereto.
 
3.5  Regulatory Records. XTL shall maintain, or cause to be maintained, records
of the development and commercialization activities performed by XTL, its
Affiliates and Sublicensees with respect to the Licensed Product in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes, which shall be reasonably complete and accurate and shall properly
reflect all work done and results achieved in the performance of such
development activities, and which shall be retained by or for XTL for at least
five (5) years after the termination of this Agreement, or for such longer
period as may be required by Law.
 
Section 4.  Performance of Duties.
 
4.1  Transition. Within thirty (30) days following the Effective Date, DOV shall
transfer or cause to have transferred to XTL, or shall perform or cause to have
performed, each item scheduled in Exhibit D hereto; provided that any copies of
documents, data and other information shall be made available to XTL and may be
copied at XTL’s expense. DOV shall cause its Affiliates to provide XTL with
access to their facilities, during normal business hours for the purpose of
reviewing such data or other information in DOV’s or its Affiliates’ possession
as of the Effective Date. Such access shall be granted on two (2) days written
notice from XTL to DOV specifying the date and time of access.
 
4.2  Studies Completion.
 
(a)  DOV shall use reasonable efforts to complete, or to cause to have
completed, each of the deliverables specified in Exhibit E within the one
hundred eighty (180) days immediately following the Effective Date. XTL shall
reimburse DOV for direct FTE costs and vendor costs incurred in connection with
DOV’s efforts to complete such deliverables, upon completion of each such
deliverable, within thirty (30) days following receipt of an invoice from DOV. 
The estimated cost for the deliverables indicated on Exhibit E are not binding;
provided that unless the Parties agree otherwise in writing, XTL shall not be
required to reimburse DOV for costs incurred in connection with a specific
deliverable that are in excess of ***** percent (*****%) of the estimated cost
associated with such deliverable. In the event that DOV does not complete one or
more such deliverables within one hundred eighty (180) days following the
Effective Date, then for each business day above and beyond the one hundred
eighty (180) day period and until DOV completes each such deliverable, XTL shall
reduce the reimbursement for each such outstanding deliverable at a rate of
***** percent (*****%) per month, calculated on the total number of days;
provided that no such reduction shall apply to delays that are beyond DOV’s
reasonable control, including, without limitation, delays caused by Regulatory
Authorities or by XTL.
 
8

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.
 
(b)  XTL shall close out the 021 and 022 clinical studies using Good Clinical
Practices required by Regulatory Authorities, including, but not limited to,
drug accountability procedures.
 
4.3  Database Support. For a period of two (2) months after the Effective Date,
DOV shall provide XTL access to DOV’s Vice President of Clinical Research and
Development, or an employee with similar knowledge, to provide support and
training to XTL as may be reasonably necessary to complete the close-out of the
021 and 022 clinical studies, in any case not to exceed twenty percent (20%) of
such person’s time. XTL shall reimburse DOV at cost for the time provided by the
Vice President of Clinical Research and Development or other employee pursuant
to this Section 4.3.
 
4.4  Sales of Licensed Compound.
 
(a)  To the extent that such purchase is necessary for the Commercialization and
Development of the Licensed Product, during the term of this Agreement XTL shall
purchase the Licensed Compound (whether in the form of the active pharmaceutical
ingredient, intermediate, or finished product) from DOV’s existing inventory
(the “Inventory”), at a price equal to *****, as set forth in Exhibit C, prior
to offering to purchase or purchasing any such material from any other source;
provided however, that such requirement shall be waived with respect to any such
material that is expired or otherwise not in compliance with XTL’s applicable
specifications at the time XTL requests such supply. Within seven (7) days
notice from XTL of XTL’s request to purchase a quantity of the Inventory (each
such request, a “Purchase Request”), DOV shall take all actions that may be
reasonably necessary or desirable to fulfill the Purchase Request. For each such
Purchase Request, XTL shall remit payment to DOV for the purchased quantity of
Inventory within thirty (30) days of receipt of an invoice from DOV. XTL will
reimburse DOV for any direct storage and necessary stability testing costs
associated with the Inventory actually purchased pursuant to this Section
4.4(a), such costs calculated for the period beginning on the Effective Date and
until the date of fulfillment of the Purchase Request.
 
(b)  For a period of ***** years following the Effective Date, DOV shall be
responsible for and shall perform or cause to have performed the storage and any
necessary stability testing of the Inventory. In the event that XTL purchases
Inventory in accordance with the provisions of Section 4.4(a), at the time of
each such purchase XTL shall reimburse DOV for the costs incurred to store and
conduct stability testing of such Inventory from the Effective Date to the time
of purchase. Further, if at the end of the ***** year period following the
Effective Date Inventory remains on-hand, XTL shall reimburse DOV for *****
percent (*****%) of the sum of the costs incurred by DOV (i) to store and
conduct stability testing of such Inventory for such ***** year period and (ii)
to dispose of such Inventory (should DOV decide to dispose of same at such
time). To the extent that the purchase of all of the Inventory (as described in
Section 4.4(a)) is not necessary for the Commercialization and Development of
the Licensed Product, XTL may provide notice to DOV that XTL shall not purchase
such Inventory and XTL shall then reimburse DOV for ***** percent (*****%) of
the sum of the costs incurred by DOV (i) to store and conduct stability testing
of such remaining Inventory from the Effective Date until the date of such
notice and (ii) to dispose of such remaining Inventory (should DOV decide to
dispose of same at such time). In the event that XTL purchases all the Inventory
during the ***** years following the Effective Date, XTL shall have the option,
upon thirty (30) days notice to DOV, to assume all contracts for the storage and
testing of the Inventory (the “Inventory Contracts”), and DOV shall take all
actions that may be reasonably necessary or desirable in connection with such
option, including, but not limited to, assignment of the Inventory Contracts to
XTL pursuant to an assignment agreement in form and substance reasonably
acceptable to the Parties.
 
9

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.
 
Section 5.  Development and Commercialization.
 
5.1  Clinical Trial. XTL shall use Commercially Reasonable Efforts to initiate
(i.e., dosing of the first patient) a Phase IIB Trial of the Licensed Compound
no later than ***** the date of DOV’s compliance with Section 4.1. If XTL fails
to initiate a Phase IIB Trial of the Licensed Compound by such *****, and
provided that such failure is not due to a delay that is beyond XTL’s reasonable
control, including, without limitation, delays caused by Regulatory Authorities
or by DOV, then XTL may obtain a *****, provided that if XTL fails to initiate a
Phase IIB Trial of the Licensed Compound by the end of such *****, and provided
that such failure is not due to a delay that is beyond XTL’s reasonable control,
including, without limitation, delays caused by Regulatory Authorities or by
DOV, then XTL may obtain a *****. The ***** described in the previous sentence
are *****. Notwithstanding the foregoing, if during the ***** immediately
following the Effective Date, XTL enters into a sublicense in accordance with
Section 2.1(a) or XTL assigns this Agreement in connection with a change of
control in accordance with Section 12.2, then the fee for each of the *****
permitted in accordance with this Section 5.1 shall be ***** U.S. dollars
(US$*****). Failure to initiate a Phase IIB Trial of the Licensed Compound
within ***** the date of DOV’s compliance with Section 4.1 shall constitute a
material breach of this Agreement, unless such failure is due to a delay that is
beyond XTL’s reasonable control, including, without limitation, delays caused by
Regulatory Authorities or by DOV. 
 
5.2  Responsibilities and Costs. XTL shall use Commercially Reasonable Efforts
to develop and commercialize the Licensed Compound and Licensed Product
throughout the Territory. Without limiting the foregoing requirement, XTL shall
have sole responsibility for, and shall bear all costs associated with, such
commercialization and development activities.
 
5.3  [Reserved]
 
5.4  Markings. All promotional materials, packaging and product labeling for the
Licensed Product used by XTL, its Affiliates, Sublicensees or distributors in
connection with the Licensed Product shall contain (i) the applicable Trademark
selected by XTL for use in commercialization of the Licensed Product, (ii) if
required by Law, the logo and corporate name of the manufacturer, and (iii) if
appropriate, the applicable patent numbers.
 
Section 6.  XTL Payments.
 
6.1  Initial License Fee. Within seven (7) days after the Effective Date, XTL
shall pay to (a) Wyeth five million U.S. dollars (US$5,000,000) in cash and (b)
DOV one million five hundred thousand U.S. dollars (US$1,500,000) in cash; in
each case, in accordance with wire instructions provided by DOV to XTL.
Notwithstanding anything else contained herein, in the event that XTL does not
pay Wyeth in strict accordance with the terms of this Section 6.1, this
Agreement shall be void ab initio.
 
6.2  Transition Fee. Within seven (7) days after the Effective Date, XTL shall
place one million U.S. dollars (US$1,000,000) in an interest-bearing escrow
account. XTL shall pay to DOV the balance of such account, including interest,
in cash and in accordance with wire instructions provided by DOV to XTL, within
thirty (30) days of the Effective Date, subject only to DOV’s compliance with
Section 4.1, and provided that for each day above and beyond the thirty (30) day
period specified in Section 4.1 that DOV takes to complete the Transition, XTL
shall reduce such payment at a rate of ***** percent (*****%) per month,
calculated on the total number of days, provided further that no such reduction
shall apply to delays that are beyond DOV’s reasonable control, including,
without limitation, delays caused by Regulatory Authorities or by XTL.
 
10

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
6.3  Milestone Payments. As set forth in the following table, XTL shall owe
Milestone Payments to DOV upon achievement of each of the Milestones Events by
XTL or an Affiliate or Sublicensee of XTL. Each Milestone Payment shall be due
and payable by XTL to DOV within twenty (20) days after the achievement of the
corresponding Milestone Event with respect to a Licensed Product. Only one set
of Milestone Payments are payable hereunder no matter how many times any of the
Milestone Events are achieved. 
 
“Milestone Event”
 
“Milestone Payment”
1. Receipt of favorable results *****
 
US$***** (in cash or Publicly Traded Stock)
     
2. NDA ***** for a Licensed Product containing a Licensed Compound in a *****
indication
 
US$***** (in cash or Publicly Traded Stock)
     
3. NDA ***** for a Licensed Product containing a Licensed Compound in a *****
indication
 
US$***** (in cash or Publicly Traded Stock)
     
4. First FDA Approval of NDA for a Licensed Product containing a Licensed
Compound
 
US$***** (at least US$***** in cash and up to US$***** in Publicly Traded Stock)
     
5. EMEA Approval of a Licensed Product containing a Licensed Compound in a *****
indication
 
US$***** (in cash or Publicly Traded Stock)
     
6. JNDA Approval of a Licensed Product containing a Licensed Compound in a *****
indication
 
US$***** (in cash or Publicly Traded Stock)
     
7. Commercial Launch of a Licensed Compound for a ***** indication
 
US$***** (in cash or Publicly Traded Stock)
     
8. NDA ***** for a Combination Product
 
US$***** (in cash or Publicly Traded Stock)
     
9. FDA Approval of NDA for a Combination Product
 
US$***** (in cash or Publicly Traded Stock)
     
10. Annual worldwide sales of Licensed Compounds and Licensed Products equal
US$*****
 
US$***** (in cash or Publicly Traded Stock)
     
11. Annual worldwide sales of Licensed Compounds and Licensed Products equal
US$*****
 
US$***** (in cash or Publicly Traded Stock)
     
12. Annual worldwide sales of Licensed Compounds and Licensed Products equal
US$*****
 
US$***** (in cash or Publicly Traded Stock)

 
6.4  Royalties.
 
(a)  Royalties. Subject to the terms and conditions of this Agreement (including
the remainder of this Section 6), XTL shall pay to DOV royalties, on a
country-by-country and product-by-product basis for the period of time specified
in Section 6.4(b), at the graduated royalty rates specified in the following
table with respect to Net Sales of Licensed Products:
 
11

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
Aggregate Net Sales
of All Licensed Products in a Calendar Year
 
 
Royalty Rate
On such Net Sales up to ***** U.S. dollars (US$*****)
 
***** percent (*****%)
     
On such Net Sales above ***** U.S. dollars (US$*****) and up ***** U.S. dollars
(US$*****)
 
***** percent (*****%)
     
On such Net Sales above ***** U.S. dollars (US$*****)
 
***** percent (*****%)

 
The applicable royalty rate shall be determined by reference to all Net Sales on
which royalties are paid in a given calendar year. By way of example, in a given
calendar year, if the aggregate annual worldwide Net Sales for all Licensed
Products for which royalties are due under this Section 6.4(a) were US$*****,
the following royalty payment would be payable under this Section 6.4(a)
(subject to all reductions set forth in this Agreement): *****.
 
(b)  Royalty Term. The royalties due under Section 6.4(a) shall be payable on
Net Sales from the First Commercial Sale of a particular Licensed Product until
the later of, on a country-by-country basis, (i) the expiration of the last to
expire patent in such country covering such Licensed Product or its use for
which regulatory approval has been obtained in such country, or (ii) ten (10)
years from such First Commercial Sale in each such country. Such period during
which royalties are payable with respect to a Licensed Product in a country is
referred to herein as the “Royalty Term” in such country with respect to such
Licensed Product.
 
(c)  Only One Royalty. Only one royalty shall be due with respect to the sale of
the same unit of Licensed Product. Only one royalty shall be due hereunder on
the sale of a Licensed Product even if the manufacture, use, sale, offer for
sale or importation of such Licensed Product infringes more than one claim of
the DOV Patent Rights.
 
6.5  Payment Terms.
 
(a)  Manner of Payment. All payments to be made by XTL hereunder shall be made
in U.S. dollars by wire transfer to such bank account as DOV may designate or in
Publicly Traded Stock. DOV may designate that some or all of the amounts due
hereunder be paid to third part(ies), for example, in the event that DOV sells
or assigns its right to receive some or all of the amounts due hereunder to one
or more third parties and XTL agrees that such third parties shall be entitled
to receive reports under Section 6.5(a) and to perform audits under Section
6.5(c) as and to the same extent as DOV and without limiting DOV’s rights
hereunder. In the event that XTL elects to pay any Milestone Payment due under
Section 6.3 (in part or in whole) in Publicly Traded Stock, the amount of such
Milestone Payment paid in Publicly Traded Stock will not exceed ***** percent
(*****%) of the average aggregate market value of the equity securities of XTL
Ltd. over the ***** trading days before such Milestone Payment was due,
provided, however, that in the case of the Milestone Payment due to DOV upon FDA
Approval of NDA for a Licensed Product containing a Licensed Compound, XTL may
pay such Milestone Payment in Publicly Traded Stock in an amount up to *****
percent (*****%) of the average aggregate market value of the equity securities
of XTL Ltd. over the ***** trading days before such Milestone Payment was due.
In addition, XTL will reimburse DOV for any *****, provided, that such
reimbursement shall not exceed ***** percent (*****%) of the aggregate market
value of Publicly Traded Stock sold in such transaction.
 
(b)  Reports and Royalty Payments. For as long as royalties are due under
Section 6.4(a), XTL shall furnish to DOV a written report, within
forty-five (45) days after the end of each calendar quarter, showing the amount
of Net Sales of Licensed Products and royalty due for such calendar quarter.
Royalty payments for each calendar quarter shall be due at the same time as such
written report for the calendar quarter. The report shall include, at a minimum,
the following information for the applicable calendar quarter, each listed by
product and by country of sale: (i) the number of units of Licensed Products
sold by XTL and its Affiliates and Sublicensees on which royalties are owed DOV
hereunder; (ii) the gross amount received for such sales; (iii) deductions taken
from Net Sales as specified in the definition thereof; (iv) Net Sales; and (v) 
the royalties and Milestone Payments owed to DOV, listed by category. In
addition to the foregoing, XTL shall furnish to DOV a written report within ten
(10) business days after the end of each calendar quarter estimating the total
Net Sales for such calendar quarter by XTL, its Affiliates and Sublicensees.
 
12

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.
 
(c)  Records and Audits. XTL shall keep, and shall cause each of its Affiliates
and Sublicensees, as applicable, to keep adequate books and records of
accounting for the purpose of calculating all royalties payable to DOV
hereunder. For the five (5) years next following the end of the calendar year to
which each shall pertain, such books and records of accounting (including those
of XTL’s Affiliates and Sublicensees, as applicable) shall be kept at each of
their principal place of business and shall be open for inspection at reasonable
times and upon reasonable notice by an independent certified accountant selected
by DOV or Wyeth and reasonably acceptable to XTL, for the sole purpose of
inspecting the royalties due to DOV under this Agreement. In no event shall such
inspections be conducted more frequently than once every twelve (12) months. For
the sake of clarity, DOV or Wyeth may conduct an annual inspection of the books
and records of XTL and XTL’s Affiliates and Sublicensees, and each such
inspection shall be limited to the records and accounts pertaining to the year
in which the inspection is conducted and the immediately preceding five (5)
calendar years. Results of each such audit shall be shared by DOV and Wyeth. The
accountant conducting the inspection must have executed and delivered to XTL and
its Affiliates and Sublicensees, as applicable, a confidentiality agreement as
reasonably requested by XTL, which shall include provisions limiting such
accountant’s disclosure to DOV or Wyeth, as applicable, to only the results and
basis for such results of such inspection. The results of such inspection, if
any, shall be binding on both Parties. Any underpayments shall be paid by XTL
within thirty (30) days of notification of the results of such inspection. Any
overpayments shall be fully creditable against amounts payable in subsequent
payment periods. DOV shall pay for such inspections, except that in the event
there is any upward adjustment in aggregate royalties payable for any calendar
year shown by such inspection of more than ***** percent (*****%) of the amount
paid, XTL shall reimburse DOV for any reasonable out-of-pocket costs of such
accountant.
 
(d)  Currency Exchange. Royalties shall accrue in the currency of the country in
which the sale of the Licensed Product or Licensed Compound is made, and if
different from U.S. dollars, shall be converted into U.S. dollars using the
exchange rate of such domestic currency as quoted by the Wall Street Journal,
for the last business day of the calendar quarter during which the royalties
accrued.
 
(e)  Tax Withholding. The withholding tax, duties, and other levies (if any)
applied by any government authority on payments made by XTL to DOV hereunder
shall be borne by DOV. DOV shall provide to XTL a signed Form W-9 with its
certified tax identification number within 30 days from the date hereof. XTL and
its Affiliates shall use commercially reasonable efforts to provide to DOV
proper evidence of payments of withholding tax (if any) and assist DOV by
obtaining or providing in as far as possible the required documentation for the
purpose of DOV’s tax returns.
 
(f)  Blocked Payments. In the event that, by reason of applicable law in any
country, it becomes impossible or illegal for XTL (or any of its Affiliates or
Sublicensees) to transfer, or have transferred on its behalf, payments owed DOV
hereunder, XTL shall promptly notify DOV of the conditions preventing such
transfer and such payments shall be deposited in local currency in the relevant
country to the credit of DOV in a recognized banking institution designated by
DOV or, if none is designated by DOV within a period of thirty (30) days, in a
recognized banking institution selected by XTL or its Affiliate or Sublicensee,
as the case may be, and identified in a written notice given to DOV.
 
13

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
(g)  Interest Due. XTL shall pay DOV interest on any payments that are not paid
on or before the date such payments are due under this Agreement at a rate of
***** percent (*****%) per month or the maximum applicable legal rate, if less,
calculated on the total number of days payment is delinquent.
 
Section 7.  Patent Prosecution, Infringement and Extensions. 
 
7.1  Generally. Anything herein to the contrary notwithstanding, the Wyeth
Patents (as such term is defined under the Wyeth Agreement) shall not be subject
to this Section 7 and all rights and obligations set forth in this Section 7 are
subject to the rights held by Wyeth pursuant to Article 12.0 of the Wyeth
Agreement, provided, however, that in the event Wyeth gives notice to DOV of any
desire to cease preparation, filing, prosecution or maintenance of any Wyeth
Primary Patent (as such term is defined under the Wyeth Agreement), then DOV
shall promptly notify XTL of such event and shall elect to continue preparation,
filing, prosecution, or maintenance of any Wyeth Primary Patent at XTL’s request
and expense.

7.2  Prosecution and Maintenance of DOV Patent Rights. 
 
(a)  XTL shall be responsible for the preparation, prosecution (including any
interferences, oppositions, reissue proceedings and reexaminations) and
maintenance of the DOV Bicifadine Patent Rights. XTL shall use Commercially
Reasonable Efforts to obtain appropriate patent protection for the Licensed
Compound and Licensed Product (including related compositions, formulations,
methods of use, and processes). XTL shall reasonably consult with DOV with
respect to the preparation, filing, prosecution and maintenance of the DOV
Bicifadine Patent Rights and DOV agrees to reasonably cooperate with XTL in such
activities. XTL shall keep DOV advised of the status of such activities and
shall also inform DOV in a timely manner of any material communications XTL
receives from the relevant patent office with respect to such activities,
including providing DOV with copies of any papers relating to the filing,
prosecution or maintenance of DOV Bicifadine Patent Rights in sufficient time to
allow DOV to review and submit comments to XTL regarding responsive submissions
to such papers. In the event DOV submits comments to XTL, XTL will reasonably
consider DOV’s substantive and/or strategic comments in preparing such
responsive submissions. DOV shall forward to XTL copies of any papers relating
to the filing, prosecution or maintenance of DOV Bicifadine Patent Rights
promptly upon receipt. As of the Effective Date, XTL shall be responsible for
all its costs incurred for such preparation, filing, prosecution and
maintenance. 
 
(b)  Without limiting the foregoing, XTL shall not knowingly permit any of the
DOV Bicifadine Patent Rights to be abandoned in any country without DOV first
being given an opportunity to assume full responsibility and costs for the
continued prosecution and maintenance of same.
 
(c)  DOV shall be responsible for the preparation, prosecution (including any
interferences, oppositions, reissue proceedings and reexaminations) and
maintenance of all DOV Commingled Patent Rights, and all preparation, filing,
prosecution, and maintenance decisions with respect to the DOV Commingled Patent
Rights shall be made by DOV with the goal and intention of obtaining appropriate
patent protection for the Licensed Compound and Licensed Product in the
Territory. DOV shall reasonably consult with XTL with respect to the
preparation, filing, prosecution and maintenance of the DOV Commingled Patent
Rights as they pertain to the Licensed Product and Licensed Compound and XTL
agrees to reasonably cooperate with DOV in such activities. DOV shall keep XTL
advised of the status of such activities and shall also inform XTL in a timely
manner of any material communications DOV receives from the relevant patent
office with respect to such activities, including providing XTL with copies of
any papers relating to the filing, prosecution or maintenance of DOV Commingled
Patent Rights as they pertain to the Licensed Product and Licensed Compound in
sufficient time to allow XTL to review and submit comments to DOV regarding
responsive submissions to such papers. In the event XTL submits comments to DOV,
DOV will reasonably consider XTL’s substantive and/or strategic comments in
preparing such responsive submissions. XTL shall forward to DOV copies of any
papers relating to the filing, prosecution or maintenance of DOV Commingled
Patent Rights promptly upon receipt. DOV shall be responsible for all its costs
incurred for such preparation, filing, prosecution and maintenance.
 
14

--------------------------------------------------------------------------------


 
(d)  DOV’s obligations and XTL’s rights relating to the DOV Commingled Patent
Rights pertain only to the Licensed Compound and Licensed Product.
 
(e)  Upon either DOV’s or XTL’s reasonable request, the Parties shall cooperate
in good faith to prepare and file separate patent application(s) designed to
sever the DOV Commingled Patent Rights. All “divisional” patent applications
that pertain specifically and exclusively to the Licensed Compound and Licensed
Product shall be considered DOV Bicifadine Patent Rights and XTL shall be
responsible for the preparation, prosecution (including any interferences,
oppositions, reissue
 
proceedings and reexaminations) and maintenance of such “divisional” patent
applications in accordance with the terms of Section 7.2(a). All “divisional”
patent applications that do not pertain specifically and exclusively to the
Licensed Compound and Licensed Product shall not be subject to the terms of this
License Agreement and DOV shall not have any obligations under this Agreement
with respect to such “divisional” patent applications. Upon the filing of any
“divisional” patent applications pursuant to the terms of this Section 7.2(e),
the Parties shall amend Exhibit B so as to list the “divisional” patent
application(s) that are DOV Patent Rights and delete the parent or other patent
application(s) claiming the residual DOV Commingled Patent Rights. The Parties
shall cooperate to ensure that any “divisional” patent applications filed
pursuant to the terms of this Section 7.2(e) shall not adversely affect the
patentability, validity or enforceability of any of the other DOV Patent Rights
or any other patent rights owned or controlled by DOV, any of DOV’s Affiliates,
Wyeth or any of Wyeth’s Affiliates. XTL shall be responsible for any incremental
out-of-pocket costs incurred by DOV for preparing and filing such “divisional”
patent application(s) and maintaining any patent that issues therefrom. 
 
7.3  Enforcement and Defense of DOV Patent Rights.
 
(a)  Enforcement by XTL. In the event that DOV or XTL becomes aware of a
suspected infringement of any DOV Patent Right exclusively licensed to XTL under
this Agreement, or any such DOV Patent Right is challenged in any action or
proceeding (other than any interferences, oppositions, reissue proceedings or
reexaminations, which are addressed above), in each case, in the Field in the
Territory, such Party shall notify the other Party promptly, and following such
notification, the Parties shall confer. XTL shall have the right, but shall not
be obligated, to bring an infringement action or defend any such action or
proceeding at its own expense, in its own name and entirely under its own
direction and control, or to settle any such action or proceeding by sublicense,
subject to the following. DOV shall reasonably assist XTL (at XTL’s expense) in
any action or proceeding being defended or prosecuted if so requested, and shall
lend its name to and join as a nominal party in such actions or proceedings if
reasonably requested by XTL or required by applicable Laws. DOV shall have the
right to participate and be represented in any such suit by its own counsel at
its own expense. No settlement of any such action or proceeding which restricts
the scope, or adversely affects the enforceability, of a DOV Patent Right may be
entered into by XTL without the prior written consent of DOV, which consent
shall not be unreasonably withheld, delayed or conditioned.
 
15

--------------------------------------------------------------------------------



*****Confidential material redacted and filed separately with the Commission.
 
(b)  Enforcement by DOV. If XTL elects not to bring any action for infringement
described in Section 7.3(a) and so notifies DOV, then DOV may bring such action
at its own expense, in its own name and entirely under its own direction and
control, subject to the following. XTL shall reasonably assist DOV (at DOV’s
expense) in any action or proceeding being prosecuted if so requested, and shall
lend its name to such actions or proceedings if requested by DOV or required by
applicable Laws. XTL shall have the right to participate and be represented in
any such suit by its own counsel and at its own expense. No settlement of any
such action or proceeding which restricts the scope, or adversely affects the
enforceability, of a DOV Patent Right may be entered into by DOV without the
prior written consent of XTL, which consent shall not be unreasonably withheld,
delayed or conditioned.
 
(c)  Damages. In the event that either Party exercises its rights under this
Section 7.3 (the “Exercising Party”) and recovers any damages or other sums in
such action or proceeding or in settlement thereof (“Recovery”), then after
deducting the costs and expenses borne by such Exercising Party in prosecuting
or defending such action, proceeding or settlement, and, in the event the other
Party participated in the action, proceeding or settlement, after deducting the
costs and expenses borne by such other Party in prosecuting or defending such
action, proceeding or settlement, the Exercising Party shall be entitled to
***** percent (*****%) of the remainder of such Recovery and the other Party,
regardless of whether such other Party participated in the action, proceeding or
settlement, shall be entitled to ***** percent (*****%) of the remainder of such
Recovery.
 
(d)  Withdrawal. If either Party brings an action or proceeding under this
Section 7.3 and subsequently ceases to pursue or withdraws from such action or
proceeding, it shall promptly notify the other Party and the other Party may
substitute itself for the withdrawing Party under the terms of this Section 7.3.
 
7.4  Patent Extensions; Orange Book Listings; Patent Certifications.
 
(a)  Patent Term Extension. XTL shall have the sole right to make any elections
with respect to obtaining patent term extension or supplemental protection
certificates or their equivalents in any country with respect to DOV Patent
Rights. XTL shall notify DOV in the event XTL determines it will not make such
elections or their equivalent. Upon such notice from XTL, DOV may make elections
with respect to obtaining patent term extension or supplemental protection
certificates or their equivalents in any country with respect to DOV Patent
Rights
 
(b)  Data Exclusivity. With respect to any data exclusivity periods, such as
those periods listed in the FDA’s Orange Book (including any available pediatric
exclusivities) or other exclusivity periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83 (and all equivalents in any
country), XTL shall have the sole right to seek and maintain all such data
exclusivity periods available for the Licensed Compound or Licensed Product.
 
(c)  Notification of Patent Certification. Each Party shall notify and provide
the other Party with copies of any allegations of alleged patent invalidity,
unenforceability or non-infringement of a DOV Patent Right pursuant to a
Paragraph IV Patent Certification by a Third Party filing an Abbreviated New
Drug Application, an application under §505(b)(2) or any other similar patent
certification by a Third Party, and any foreign equivalent thereof. Such
notification and copies shall be provided to the other Party within five (5)
business days after a Party receives such certification, and shall be sent to
the address set forth in Section 12.6.
 
16

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
SECTION 8.  Confidential Information and Publicity.
 
8.1  Confidentiality.
 
(a)  Confidential Information. Except as expressly provided herein, each of the
Parties agrees that, for itself and its Affiliates, and for as long as this
Agreement is in effect and for a period of ***** years thereafter, a Receiving
Party shall (i) not disclose such Confidential Information to any Third Party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted below, and (ii) not use such Confidential
Information for any purpose except those licensed or otherwise authorized or
permitted by this Agreement. For clarity, all Confidential Information of XTL
received by or disclosed to DOV hereunder shall be used by DOV only for ensuring
that XTL complies with its obligations hereunder and that DOV complies with its
obligations under the Wyeth Agreement and for no other purposes.
 
(b)  Exceptions. The obligations in Section 8.1(a) shall not apply with respect
to any portion of the Confidential Information that the Receiving Party can show
by competent proof:
 
(i)  is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;
 
(ii)  was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;
 
(iii)  is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;
 
(iv)  is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party; or
 
(v)  has been independently developed by employees or contractors of the
Receiving Party or any of its Affiliates without the aid, application or use of
Confidential Information of the Disclosing Party.
 
8.2  Authorized Disclosures. The Parties may disclose Confidential Information
belonging to either Party to the extent such disclosure is reasonably necessary,
in order to comply with applicable Laws, in connection with prosecuting or
defending litigation, making regulatory filings, and filing, prosecuting and
enforcing patent applications and patents. Other than making a regulatory
filing, prior to publishing any Clinical Data regarding the Licensed Compound,
XTL shall provide DOV with a reasonable opportunity to review and comment on the
proposed publication (which notice shall be no less than one business day under
any circumstances). Prior to the Effective Date, DOV submitted certain articles
for publication by various journals. The Parties agree that the publication of
such articles after the Effective Date shall not be a breach by DOV of its
obligations under this Agreement. XTL shall, in connection with all publications
regarding the Licensed Compound, indicate that the Licensed Compound is licensed
by XTL from DOV.
 
8.3  Terms of this Agreement; Publicity. The Parties agree that the terms of
this Agreement shall be treated as Confidential Information of both Parties.
Each Party agrees not to issue any press release or other public statement
disclosing information relating to this Agreement or the transactions
contemplated hereby or the terms hereof without the prior written consent of the
other Party, except that:
 
17

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
(a)  DOV shall be permitted to disclose the terms hereof to Wyeth; and
 
(b)  The Parties shall each be permitted to disclose the terms of this Agreement
(i) in communication with investors, consultants, advisors or others on a
need-to-know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those of this Agreement; (ii) as necessary to comply
with applicable governmental Laws and regulations (including, without
limitation, the rules and regulations of the Securities and Exchange Commission
or any national securities exchange) and with judicial process; or (iii) to
other parties under a written confidentiality agreement.
 
8.4  Relationship to the Confidentiality Agreement. This Agreement supersedes
the Confidentiality Agreement, provided that all “Confidential Information”
disclosed or received by the Parties thereunder shall be deemed “Confidential
Information” hereunder and shall be subject to the terms and conditions of this
Agreement.
 
Section 9.  *****.
 
9.1  As stated in Sections 9.2 and 9.3, XTL shall keep (and XTL shall cause its
Sublicensees to keep under terms and conditions equal to those set forth in this
Section 9) DOV, during the term of this Agreement, promptly and fully informed
of all pharmaceutical, toxicological and clinical findings relating to ***** of
the Licensed Product or Licensed Compound. DOV shall be permitted to share with
Wyeth all data and information provided under this Section 9 by XTL.
 
9.2  XTL undertakes to notify DOV promptly with written confirmation by
immediate telecopy of any information concerning *****, reasonably associated
with clinical studies or attributed to the use or application of the Licensed
Product or Licensed Compound. In any event the above notification shall be made
within two (2) working days after Licensee first learns or is advised of
relevant information with respect to such *****.
 
9.3  XTL shall also forward regularly (and usually every six (6) months unless
the Parties agree on another period) to DOV any information on *****.
 
9.4  XTL shall provide upon request the information on *****.
 
9.5  XTL shall inform DOV, without delay, of any governmental action,
correspondence or reports to or from Governmental Authorities that may affect
the situation of the Licensed Product or Licensed Compound and furnish DOV with
copies of any relevant documents relating thereto.
 
Section 10.  Warranties; Limitations of Liability; Indemnification; Covenants.
 
10.1  Representations and Warranties of Both Parties. Each Party represents and
warrants to the other Party, as of the Effective Date, that:
 
(a)  Such Party is a corporation duly organized, validly existing and in good
standing under the Laws of the state in which it is incorporated, and it has
full right and authority to enter into this Agreement and to accept the rights
and licenses granted as herein described.
 
(b)  This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of such
Party enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws affecting
creditors’ rights generally from time to time if effect, and to general
principles of equity.
 
18

--------------------------------------------------------------------------------


 
(c)  The execution, delivery and performance of this Agreement does not conflict
with any other agreement, contract, instrument or understanding, oral or
written, to which such Party is bound, nor will it violate any law applicable to
such Party.
 
(d)  All necessary consents, approvals and authorizations of all regulatory and
Governmental Authorities and other persons or entities required to be obtained
by such Party in connection with the execution and delivery of this Agreement
and the performance of its obligations hereunder have been obtained.
 
10.2  DOV Representations and Warranties. DOV covenants, represents and warrants
to XTL that as of the Effective Date:
 
(a)  DOV Controls the patents and patent applications that are included within
the DOV Patent Rights as of the Effective Date and DOV Controls the DOV
Know-How, in both cases, for use with the Licensed Compound within the Field;
 
(b)  To the best of its knowledge and belief, all of the issued patents within
the DOV Patent Rights are in good standing;
 
(c)  To the best of its knowledge and belief, DOV is not aware of any notice
from any Third Party asserting any ownership rights to any DOV Know-How for use
with the Licensed Compound within the Field;
 
(d)  To the best of its knowledge and belief, DOV is not aware of any pending or
threatened action, suit, proceeding or claim by a Third Party asserting that DOV
is infringing or has misappropriated or otherwise is violating any patent, trade
secret or other proprietary right of any Third Party as would reasonably be
expected to result in DOV being unable to grant the rights and licenses to XTL
under this Agreement;
 
(e)  DOV has not granted any right or license or other encumbrance of any kind
to any Third Party relating to the DOV Patent Rights and DOV Know-How that
conflicts with any of the rights granted to XTL hereunder;
 
(f)  Except as set forth on Schedule 10.2(f), there are no claims, actions, or
proceedings pending or, to DOV’s knowledge, threatened; nor are there any formal
inquiries or notices that may lead to the institution of such legal proceedings,
against DOV or its Affiliates or Wyeth or its Affiliates, which if adversely
decided, would, individually or in the aggregate, have a material adverse effect
on, or prevent DOV’s ability to grant the licenses and assignments to XTL
contemplated hereunder; and
 
(g)  Except as otherwise noted on Exhibit C, all inventory of the Licensed
Compound set forth on Exhibit C, whether in the form of the active
pharmaceutical ingredient, intermediate, or finished product, has been
manufactured in compliance with current Good Manufacturing Practices as provided
by the FDA (“cGMP”).
 
19

--------------------------------------------------------------------------------


 
10.3   Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER DOV NOR XTL
MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
10.4  Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR
OTHERWISE, NEITHER PARTY SHALL BE LIABLE TO THE OTHER OR ANY THIRD PARTY WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES; PROVIDED, HOWEVER, THAT THIS SECTION 10.4 SHALL NOT APPLY
TO THE PARTIES’ INDEMNIFICATION RIGHTS AND OBLIGATIONS UNDER SECTIONS 10.6(a)
AND 10.6(b).
 
10.5  Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates
and Third Party contractors provided, however, that each Party shall remain
responsible and liable for the performance by its Affiliates and Third Party
contractors and shall cause its Affiliates and Third Party contractors to comply
with the provisions of this Agreement in connection therewith.
 
10.6  Indemnification.
 
(a)  XTL Indemnity. XTL hereby agrees to indemnify and hold DOV and its
Affiliates, and their respective employees, directors, agents and contractors,
and their respective successors, heirs and assigns and representatives (“DOV
Indemnitees”) harmless from and against all claims, liability, threatened
claims, damages, expenses (including reasonable attorneys’ fees), suits,
proceedings, losses or judgments, whether for money or equitable relief, of any
kind, including death, personal injury, illness, product liability or property
damage or the failure to comply with applicable law (collectively, “Losses”),
arising from any Third Party claim due to the use, manufacture, sale,
development or commercialization of any Licensed Compounds or Licensed Products
by or for XTL or any of its Affiliates, Sublicensees, agents and contractors,
except to the extent that such Losses arise from (a) the negligence,
recklessness or willful misconduct of any DOV Indemnitees or (b) any breach of
this Agreement by DOV.
 
(b)  DOV Indemnity. DOV hereby agrees to indemnify and hold XTL, its Affiliates
and Sublicensees, and their respective employees, directors, agents and
contractors, and their respective successors, heirs and assigns and
representatives (“XTL Indemnitees”) harmless from and against all Losses arising
from any Third Party claim due to the use, manufacture, sale, development or
commercialization of any Licensed Compounds or Licensed Products by or for DOV
or any of its Affiliates, licensees (other than XTL and its Affiliates and
Sublicensees), agents and contractors, except to the extent that such Losses
arise from (a) the negligence, recklessness or willful misconduct of any XTL
Indemnitees or (b) any breach of this Agreement by XTL.
 
(c)  Indemnification Procedure. A claim to which indemnification applies under
Section 10.6(a) or Section 10.6(b) shall be referred to herein as a “Claim.” If
any person or entity (each, an “Indemnitee”) intends to claim indemnification
under this Section 10.6, the Indemnitee shall notify the other Party (the
“Indemnitor”) in writing promptly upon becoming aware of any claim that may be a
Claim (it being understood and agreed, however, that the failure by an
Indemnitee to give such notice shall not relieve the Indemnitor of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnitor is actually prejudiced as a result of such failure to give
notice). The Indemnitor shall have the right to assume and control the defense
of such Claim at its own expense with counsel selected by the Indemnitor and
reasonably acceptable to the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceedings. If the Indemnitor does not assume the defense
of such Claim as aforesaid, the Indemnitee may defend such Claim but shall have
no obligation to do so. The Indemnitee shall not settle or compromise any Claim
without the prior written consent of the Indemnitor, and the Indemnitor shall
not settle or compromise any Claim in any manner which would have an adverse
effect on the Indemnitee’s interests, without the prior written consent of the
Indemnitee, which consent, in each case, shall not be unreasonably withheld. The
Indemnitee shall reasonably cooperate with the Indemnitor at the Indemnitor’s
expense and shall make available to the Indemnitor all pertinent information
under the control of the Indemnitee, which information shall be subject to
Section 8.1.
 
20

--------------------------------------------------------------------------------


 
10.7  Insurance. XTL and its Sublicensees shall, beginning with the initiation
of the first clinical trial for a Licensed Product, maintain at all times during
the development and commercialization of the Licensed Compound a comprehensive
general liability insurance from a recognized, creditworthy insurance company,
on a claims-made basis, with endorsements for contractual liability, product
liability and clinical trials, and with coverage limits at least equal to those
that are customary in the industry. DOV and Wyeth shall be named as additional
insureds on all such insurance policies. Within ten (10) days following written
request by DOV, XTL shall furnish to DOV a certificate of insurance evidencing
such coverage, and undertakes to communicate to DOV during the term of this
Agreement any modifications to such coverage.
 
10.8  Covenants.
 
(a)  DOV shall not knowingly take any action, or omit to take any action, that
it reasonably expects would (i) encumber any of its right, title and interest in
and to the Licensed Compounds or the Licensed Products in any way that would
have a material adverse effect on the rights and licenses granted to XTL
hereunder, or (ii) cause DOV to be in breach under the Wyeth Agreement.
 
(b)  Neither DOV, nor any of its Affiliates, will conduct research or
development activities with Wyeth, or any of its Affiliates, relating to the use
of Bicifadine in the Retained Rights Field (as defined in the Wyeth Agreement).
 
(c)  XTL shall only pay amounts due under this Agreement in shares of Publicly
Traded Stock if, at the time of such payment, all material information regarding
XTL Ltd. has been disclosed to the public.
 
Section 11.  Term and Termination.
 
11.1  Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated in accordance with the terms hereof or by mutual written
consent, shall continue on a Licensed Product-by-Licensed Product and
country-by-country basis until the end of the Royalty Term with respect to such
Licensed Product in such country. Upon the end of the Royalty Term for each
country and each Licensed Product, the license grants contained in Section 2.1
shall become non-exclusive, perpetual, irrevocable and fully paid up with
respect to such Licensed Product in such country.
 
11.2  Termination By DOV. DOV shall have the right to terminate this Agreement,
in DOV’s sole discretion, as follows:
 
(a)  Insolvency. DOV shall have the right to terminate this Agreement upon
delivery of written notice to XTL in the event that: (i) XTL fails to or is
unable to make payments to DOV or to any third parties as and when they become
due and payable in the ordinary course of business, (ii) a liquidation
proceeding under any state or United States bankruptcy Law, receivership Law, or
the like, as they now exist, or as they may be amended, is commenced by XTL,
(iii) if XTL is served with an involuntary petition against it in any insolvency
proceeding, upon the ninety-first (91st) day after such service if such
involuntary petition has not previously been stayed or dismissed, or (iv) upon
the making by XTL of an assignment of substantially all of its assets for the
benefit of its creditors.
 
21

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
(b)  Breach. Subject to Section 11.2(c) below, DOV shall have the right to
terminate this Agreement, at DOV’s sole discretion, upon delivery of written
notice to XTL in the event of any material breach by XTL of any terms and
conditions of this Agreement, provided that such breach has not been cured
within sixty (60) days after written notice thereof is given by DOV to XTL
specifying the nature of the alleged breach, provided, however, that to the
extent such material breach involves the failure to make a payment when due,
such breach must be cured within thirty (30) days after written notice thereof
is given by DOV to XTL.
 
(c)  Disputed Breach. If XTL disputes in good faith the existence or materiality
of a breach specified in a notice provided by DOV pursuant to Section 11.2(b)
and XTL provides notice to DOV of such dispute within the applicable thirty (30)
day, sixty (60) day or three (3) month period, DOV shall not have the right to
terminate this Agreement unless and until the existence of such material breach
or failure by XTL has been determined in accordance with Section 12.7 and XTL
fails to cure such breach within sixty (60) days following such determination
(except to the extent such breach involves the failure to make a payment when
due, which breach must be cured within ten (10) business days following such
determination). It is understood and acknowledged that during the pendency of
such a dispute, all of the terms and conditions of this Agreement shall remain
in effect and the Parties shall continue to perform all of their respective
obligations hereunder; provided, however, that any payments that are made by one
Party to the other Party pursuant to this Agreement pending resolution of the
dispute shall be paid into escrow (such payments, the “Escrow Funds”) with an
escrow agent mutually selected by the Parties according to an escrow agreement
in form and substance reasonably satisfactory to the Parties. The Parties
further agree that any Escrow Funds shall be promptly refunded from the escrow
if an arbitrator or court determines pursuant to Section 12.7 that such Escrow
Funds are to be refunded by one Party to the other Party.
 
(d)  Scope of Termination. Except as otherwise expressly provided herein,
termination of this Agreement shall be as to all countries in the Territory and
all Licensed Products.
 
11.3  Termination by XTL.
 
(a)  At XTL’s discretion, effective upon ***** prior written notice in the case
where NDA Approval or other Approval has not been obtained for the applicable
Licensed Product or upon ***** prior written notice in the case where NDA
Approval or other Approval has been obtained for the applicable Licensed
Product, XTL may terminate this Agreement for any reason.
 
(b)  In addition, XTL may terminate this Agreement in the event of material
breach by DOV, provided that such breach has not been cured within sixty (60)
days after written notice thereof is given by XTL to DOV. If DOV disputes in
good faith the existence or materiality of such breach and provides notice to
XTL of such dispute within such sixty (60) day period, XTL shall not have the
right to terminate this Agreement in accordance with this Section 11.3(b) unless
and until it has been determined in accordance with Section 12.7 that this
Agreement was materially breached by DOV and DOV fails to cure such breach
within sixty (60) days following such determination. It is understood and
acknowledged that during the pendency of such a dispute, all of the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder. The Parties
further agree that any payments that are made by one Party to the other Party
pursuant to this Agreement pending resolution of the dispute shall be promptly
refunded if an arbitrator or court determines pursuant to Section 12.7 that such
payments are to be refunded by one Party to the other Party.
 
22

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
11.4  Effect of Termination. Upon termination (or, in the case of clauses (c)
below, expiration) of this Agreement under Section 11.3(a) or Section 11.2,
either in its entirety or with respect to one or more applicable country (each a
“Terminated Country”; the rights and obligations of the Parties as to the
remaining countries of the Territory in which termination under Section 11.2 has
not occurred, being unaffected by such termination):
 
(a)  All rights and licenses granted to XTL in Section 2 shall terminate with
respect to each Terminated Country, all rights of XTL under the DOV Patent
Rights and DOV Know-How shall revert to DOV, and XTL shall cease all use of the
DOV Patent Rights, DOV Know-How and Trademarks and Corporate Names of DOV and
its Affiliates with respect to each Terminated Country.
 
(b)  With respect to each Terminated Country, XTL shall assign to DOV XTL’s
right, title and interest in all regulatory filings (including, without
limitation, all NDAs) and Approvals and other documents relating to or necessary
to further develop and commercialize Licensed Compounds and Licensed Products,
as they exist as of the date of such termination, and XTL shall provide to DOV
one (1) copy of the foregoing documents and filings and all documents and
filings contained in or referenced in any such filings, together with the raw
and summarized data for any preclinical and clinical studies of the Licensed
Compounds and such Licensed Product (and where reasonably available, electronic
copies thereof) at DOV’s cost. In addition, upon request by DOV, XTL shall grant
to DOV the right to access and reference any other documents (including but not
limited to regulatory filings) that are available to XTL and reasonably
necessary for DOV to further develop, manufacture and commercialize the Licensed
Compounds and Licensed Product for the Terminated Country. Without limiting the
foregoing in this paragraph, to the extent applicable, XTL’s obligations under
Section 7.4 shall continue with respect to the Terminated Country.
 
(c)  All amounts due or payable to DOV that were accrued, or that arise out of
acts or events occurring, prior to the effective date of termination or
expiration shall remain due and payable; but (except as otherwise expressly
provided herein) no additional amounts shall be payable based on events
occurring after the effective date of termination or expiration.
 
(d)  Should XTL have any inventory of the Licensed Compound suitable for use in
clinical trials in each Terminated Country, XTL shall offer to sell such
Licensed Compound to DOV at ***** (but DOV shall be under no obligation to
purchase same unless it agrees to do so in writing at such time).
 
(e)  XTL shall assign (or, if applicable, cause its Affiliate to assign) to DOV
all of XTL’s (and such Affiliates’) right, title and interest in and to any
registered or unregistered trademark, trademark application, trade name or
internet domain name that is specific to a Licensed Product (it being understood
that the foregoing shall not include any trademarks or trade names that contain
XTL’s name) in each Terminated Country.
 
(f)  XTL shall grant to DOV a license, which license shall be exclusive with
respect to each Terminated Country, with the right to grant sublicenses, under
all patent rights owned or Controlled by Licensee as of the Termination Date to
make, use, import, sell and offer for sale and otherwise develop and
commercialize the Licensed Product and Licensed Compound in the Terminated
Country. In consideration of the license granted by XTL to DOV in accordance
with this Section 11.4(f), DOV shall pay XTL a royalty on a product-by-product
basis at a rate equal to ***** percent (***** %) of Net Sales (with the roles of
DOV and XTL reversed for purposes of the definition of Net Sales and for Section
6.5) of the Licensed Product in the Terminated Country. The maximum cumulative
royalty payments under this Section 11.4(f) shall not exceed ***** percent
(*****%) of the payments due and payable by XTL to DOV under this Agreement
prior to the time XTL grants DOV a license in accordance with this Section
11.4(f).
 
23

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
(g)  Neither Party shall be relieved of any obligation that accrued prior to the
effective date of such termination or expiration.
 
(h)  DOV shall have the right to retain all amounts previously paid to DOV by
XTL, subject to any applicable determination of an arbitrator or court pursuant
to Section 11.6.
 
11.5  Survival. The following provisions shall survive termination or expiration
of this Agreement, as well as any other provision which by its terms or by the
context thereof, is intended to survive such termination: Section 1 (as
applicable), Section 2.1(a)(i), Section 5 (with respect to obligations arising
prior to expiration or termination of this Agreement), Section 6 (with respect
to obligations arising prior to expiration or termination of this Agreement).
Section 7.3(c) (with respect to an action, suit or proceeding commenced prior to
termination), Section 7.4(c), Section 8, Section 10.3, Section 10.4,
Section 10.6, Section 11.4, Section 11.5, Section 11.6 and Section 12.
Termination or expiration of this Agreement shall not relieve the Parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination or expiration nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity, subject to
Section 12.7, with respect to any breach of this Agreement nor prejudice either
Party’s right to obtain performance of any obligation. All other obligations
shall terminate upon expiration of this Agreement.
 
11.6  Bankruptcy. The Parties agree that in the event a Party becomes a debtor
under Title 11 of the U.S. Code (“Title 11”), this Agreement shall be deemed to
be, for purposes of Section 365(n) of Title 11, a license to rights to
“intellectual property” as defined therein. Each Party hereunder shall have the
rights and elections as specified in Title 11. Any agreements supplemental
hereto shall be deemed to be “agreements supplementary to” this Agreement for
purposes of Section 365(n) of Title 11.

Section 12.  General Provisions.
 
12.1  Efforts to Consummate; Certain Governmental Matters. Upon the terms and
subject to the conditions herein provided, each of the Parties agrees to use its
reasonable best efforts to provide or cause to be provided promptly to each
Governmental Authority with regulatory jurisdiction over enforcement of any
applicable Competition Laws (“Governmental Antitrust Authority”) information and
documents requested by such Governmental Antitrust Authority or necessary,
proper or advisable to permit consummation of the license of the Licensed
Compounds and Licensed Products and the other transactions contemplated by this
Agreement. Subject to appropriate confidentiality protections, each of the
Parties hereto will furnish to the other Party’s counsel such necessary
information and reasonable assistance as such other Party may reasonably request
in connection with the foregoing and will keep the other Party reasonably
informed with respect to any consent, authorization, order or approval of, or
exemption by, sought from any Governmental Authority in connection with this
Agreement and the transactions contemplated hereby. For purposes of this Section
12.1, “Competition Laws” shall mean statutes, rules, regulations, orders,
decrees, administrative and judicial doctrines and other Laws of any
jurisdiction that are designed or intended to prohibit, restrict or regulate
actions that may have the purpose or effect of creating a monopoly, lessening
competition or restraining trade.
 
12.2  Assignment. Except as provided by Section 2.1, 6.5 or 10.5, neither Party
may assign this Agreement, delegate its obligations or otherwise transfer
licenses or other rights created by this Agreement, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld;
provided that each Party may assign this Agreement as a whole without such
consent to an Affiliate of such Party; provided, further, that DOV may assign
this Agreement as a whole without such consent in connection with the
acquisition (whether by merger, consolidation, sale or otherwise) of DOV or of
that part of DOV’s business to which this Agreement relates. Any assignment or
transfer in violation of this Section 12.2 shall be void. This Agreement shall
inure to the benefit of, and be binding upon, the legal representatives,
successors and permitted assigns of the Parties. 
 
24

--------------------------------------------------------------------------------


 
12.3  Force Majeure. Neither Party shall be responsible for failure or delay in
the performance of any of its obligations hereunder due to Force Majeure. Force
Majeure shall mean any circumstance that, due to an event or a legal position
beyond the Party’s reasonable control, renders impossible the fulfillment of any
of the Party’s obligations hereunder, such as, but not limited to, acts of God,
acts, regulations, or Laws of any government, war, civil commotion, destruction
of facilities or materials by fires, earthquakes, or storms, labor disturbances,
shortages of public utilities, common carriers, or raw materials, or any other
cause, or causes of similar effects, except, however, any economic occurrence.
During any such case of Force Majeure, this Agreement shall not be terminated,
but only suspended and the Party so affected shall continue to perform its
obligations as soon as such case of Force Majeure is removed or alleviated.
 
12.4  Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their reasonable best efforts
to replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s) which, insofar as practical, implement the purposes
of this Agreement.
 
12.5  Amendment; Waiver. This Agreement may not be modified, amended or
rescinded, in whole or part, except by a written instrument signed by the
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other shall be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver. No delay or omission by
either Party hereto in exercising any right or power occurring upon any
noncompliance or default by the other Party with respect to any of the terms of
this Agreement shall impair any such right or power or be construed to be a
waiver thereof. A waiver by either of the Parties of any of the covenants,
conditions or agreements to be performed by the other shall not be construed to
be a waiver of any succeeding breach thereof or of any other covenant, condition
or agreement herein contained.
 
12.6  Notices. Except as otherwise provided herein, all notices under this
Agreement shall be sent by certified mail or by overnight courier service,
postage prepaid, to the following addresses of the respective Parties:


If to XTL, to:
XTL Biopharmaceuticals, Inc.
 
750 Lexington Avenue, 20th Floor
 
New York, New York 10022
 
Attention: Ron Bentsur
 
Facsimile: (212) 531-5961
   
With a required copy to:
Alston & Bird LLP
 
90 Park Avenue
 
New York, New York 10016
 
Attention: Mark F. McElreath
 
Facsimile: (212) 210-9444

 
 
25

--------------------------------------------------------------------------------


 
 
If to DOV, to:
DOV Pharmaceutical, Inc.
 
150 Pierce Street
 
Somerset, New Jersey 08873
 
Attention: President
 
Facsimile: (732) 907-3799
   
With a required copy to:
Goodwin Procter LLP
 
53 State Street
 
Boston, MA 02109
 
Attention: Kingsley L. Taft, Esq.
 
Facsimile: (617) 523-1231

 
or to such address as each Party may hereafter designate by notice to the other
Party. A notice shall be deemed to have been given on the date it is received by
all required recipients for the noticed Party.
 
12.7  Dispute Resolution. Disputes arising under or in connection with this
Agreement shall be resolved pursuant to this Section 12.7; provided, however,
that in the event a dispute cannot be resolved without an adjudication of the
rights or obligations of a Third Party (other than a DOV Indemnitee or XTL
Indemnitee identified in Sections 10.6(a) or 10.6(b), as applicable), the
dispute procedures set forth in this Section 12.7 shall be inapplicable as to
such dispute.
 
(a)  In the event of a dispute between the Parties, the Parties shall first
attempt in good faith to resolve such dispute by negotiation and consultation
between themselves. In the event that such dispute is not resolved on an
informal basis within forty-five (45) days, any Party may, by written notice to
the other, have such dispute referred to each of the Parties’ respective CEOs or
his or her designee (who shall be a senior executive), who shall attempt in good
faith to resolve such dispute by negotiation and consultation for a thirty (30)
day period following receipt of such written notice.
 
(b)  In the event the Parties’ CEOs (or designees) are not able to resolve such
dispute, either Party may at any time after such 30-day period submit such
dispute to be finally settled by arbitration administered in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time of submission. The arbitration shall be heard and determined
by three (3) arbitrators. XTL and DOV shall each appoint one (1) arbitrator and
the third arbitrator shall be selected by the two Party-appointed arbitrators,
or, failing agreement within sixty (60) days following the date of receipt by
the respondent of the claim, by the AAA. Such arbitration shall take place in
New York, NY. The arbitration award so given shall be a final and binding
determination of the dispute, shall be fully enforceable in any court of
competent jurisdiction, and shall not include any damages expressly prohibited
by Section 10.4.
 
(c)  Costs of arbitration are to be divided by the Parties in the following
manner: XTL shall pay for the arbitrator it chooses, DOV shall pay for the
arbitrator it chooses, and the costs of the third arbitrator shall be divided
equally between the Parties. Except in a proceeding to enforce the results of
the arbitration or as otherwise required by law, neither Party nor any
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both Parties.
 
12.8  Applicable Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without regard to its
conflicts of law provisions.
 
12.9  Further Assurances. Each Party agrees to do and perform all such further
acts and things and shall execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
deem advisable in order to carry out the intent and accomplish the purposes of
this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.
 
26

--------------------------------------------------------------------------------


 
12.10  Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute DOV and XTL as partners, agents or joint venturers. Neither
Party shall have any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other Party or to bind the
other Party to any contract, agreement or undertaking with any Third Party.
There are no express or implied third party beneficiaries hereunder (except for
XTL Indemnitees other than XTL and DOV Indemnitees other than DOV for purposes
of Section 10.6).
 
12.11  Entire Agreement. This Agreement (along with the Exhibits), together with
the Wyeth Agreement, contains the entire understanding of the Parties with
respect to the subject matter hereof and supersedes and replaces any and all
previous arrangements and understandings, including the Confidentiality
Agreement, whether oral or written, between the Parties with respect to the
subject matter hereof.
 
12.12  Headings. The captions to the several Sections hereof are not a part of
this Agreement, but are merely guides or labels to assist in locating and
reading the several Sections hereof.
 
12.13  Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting party shall not apply.
 
12.14  Interpretation. Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term shall be deemed to mean “including
without limitation” (or “includes without limitations”). “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used. All definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural. Unless
otherwise provided, all references to Sections and Exhibits in this Agreement
are to Sections and Exhibits of this Agreement. References to any Sections
include Sections and subsections that are part of the related Section (e.g., a
section numbered “Section 2.1” would be part of “Section 2”, and references to
“Section 2.1” would also refer to material contained in the subsection described
as “Section 2.1(a)”)
 
12.15  Counterparts; Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement by either Party shall constitute a legal, valid and
binding execution and delivery of this Agreement by such Party.
 
[Remainder of this Page Intentionally Left Blank]
 
27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized officers as of the Effective Date.

        DOV PHARMACEUTICAL, INC.  
   
   
  By:   /s/ Barbara Duncan  

--------------------------------------------------------------------------------

(Signature)   Name: Barbara Duncan   Title: President and CFO   Date: January
15, 2007

 

        XTL DEVELOPMENT, INC.  
   
   
  By:   /s/ Ron Bentsur  

--------------------------------------------------------------------------------

(Signature)   Name:  Ron Bentsur   Title: President and Secretary  
Date: January 15, 2007

 
 

--------------------------------------------------------------------------------



EXHIBIT A

 
SPECIFIC DOV KNOW-HOW

 

·  
All Wyeth Know-How (as defined in the Wyeth Agreement) to which DOV has a
license pursuant to the Wyeth Agreement.

 



--------------------------------------------------------------------------------



*****Confidential material redacted and filed separately with the Commission.
 
EXHIBIT B

 
DOV PATENT RIGHTS*

 


Dkt. No.
 
Filing date
 
Filing number
 
Pub. Date
 
Grant date
 
Grant number
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
 
*****
       
*****
 
*****
 
*****
           
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
 
*****
       
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
     
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
 
*****
       
*****
 
*****
 
*****
                   
*****
           
*****
 
*****
 
*****
               
*****
 
*****
     
*****
 
*****
   
*****
 
*****
 
*****
           
*****
 
*****
 
*****
           
*****
 
*****
 
*****
       

 
* *****.
# *****.
 

--------------------------------------------------------------------------------



*****Confidential material redacted and filed separately with the Commission.
 
EXHIBIT C
 
INVENTORY
 
***** INVENTORY 1 *****


*****
Manufacturer
 
Manufacturer Batch Number
 
Manufacturing Date
 
Quantity (KG)
 
Current Storage Location
 
Comment
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****



Footnote 1 - *****.
 
Footnote 2 - *****.
 
***** INVENTORY 3 *****
 

--------------------------------------------------------------------------------


 
*****Confidential material redacted and filed separately with the Commission.

 
Intermediate Manufacturer
 
Manufacturer Batch Number
 
Manufacturing Date
 
Quantity (KG)
 
Current Storage Location
 
Comment
*****
 
Various
 
*****
 
*****
 
*****
 
*****

 
Footnote 3 - *****.
 
***** INVENTORY 4 *****


*****Manufacturer
 
Manufacturer Batch Number
 
Manufacturing Date
 
Quantity (KG)
 
Current Storage Location
 
Comment
*****
 
Various
 
*****
 
*****
 
*****
   

 
Footnote 4 - *****.



--------------------------------------------------------------------------------


 
*****Confidential material redacted and filed separately with the Commission.


***** INVENTORY 5 *****

 
Drug Product Manufacturer
 
Lot Number
 
Manufacturing Date
 
Quantity 6
 
Current Storage Location
 
Comment
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
   



Footnote 5 - *****.
 
Footnote 6 - *****.
 
***** INVENTORY 7 *****
 
 
Drug Product Manufacturer
 
Lot Number
 
Manufacturing Date
 
Quantity
 
Current Storage Location
 
Comment
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
 
*****

 
Footnote 7 - *****.
 

--------------------------------------------------------------------------------


 
*****Confidential material redacted and filed separately with the Commission.
 
***** INVENTORY 8 *****
 
 
Drug Product Manufacturer
 
Lot Number
 
Manufacturing Date
 
Quantity 9
 
Current Storage Location
 
Comment
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
   
*****
 
*****
 
*****
 
*****
 
*****
 
*****

 
Footnote 8 - *****.
 
Footnote 9 - *****.
 

--------------------------------------------------------------------------------




*****Confidential material redacted and filed separately with the Commission.

 
EXHIBIT D
 
A. Clinical Deliverables
 

1.  
*****.

2.  
*****.

3.  
*****.

4.  
*****.

5.  
*****.

 
B. CMC Deliverables
 

1.  
*****.

2.  
*****.

3.  
*****.

4.  
*****.

5.  
*****.

6.  
*****.

7.  
*****.

8.  
*****.

9.  
*****.

10.  
*****.



 

--------------------------------------------------------------------------------


 
*****Confidential material redacted and filed separately with the Commission.
 
EXHIBIT E
 
1.  Deliverables and estimated completion dates for the following non clinical
studies:

 
Studies
 
Work Remaining/Time and cost to Complete
(Refer to Item 5.a below for a table of DOV hourly billing rates.)
 
Estimated Deliverable, Date and Cost
*****
 
*****
 
*****
*****
 
*****
 
*****
*****
 
*****
 
*****



 

--------------------------------------------------------------------------------


 
*****Confidential material redacted and filed separately with the Commission.
 
2.  Completion dates and deliverables for the following clinical studies:
 
Type of Study
 
Study
No.
 
Study Objective
 
Analysis/TFLs
 
Reports
 
Estimated Deliverable, Date and Cost
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****
*****
 
*****
 
*****
 
*****
 
*****
 
*****

 
 

--------------------------------------------------------------------------------



*****Confidential material redacted and filed separately with the Commission.
 
3. Additional deliverables
 

 
a.
*****.

 

 
b.
*****.

 

 
c.
*****.

 
4.
Support for providing the Exhibit F deliverables: *****.

 
5.
Explanatory notes for cost estimates and deliverables.

 

 
a.
DOV billing rate table. The following table provides DOV hourly billing rates:

 
Classification
 
Rate
     
*****
 
*****
     
*****
 
*****
     
*****
 
*****
     
*****
 
*****
     
*****
 
*****

 

 
b.
*****.

 



--------------------------------------------------------------------------------


 
SCHEDULE 10.2(f)


As set forth in Form 8-K filed by DOV on January 3, 2007, DOV is in default of
that certain Indenture dated December 22, 2004 (the “Indenture”). The trustee
has confirmed such default and made a demand for payment.
 

--------------------------------------------------------------------------------

